         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 MIKHAIL FRIDMAN, PETR AVEN, and
 GERMAN KHAN,

                         Plaintiffs,

 v.                                                           Civil Action No. 1:17-2041-RJL

 BEAN LLC a/k/a FUSION GPS, and GLENN
 SIMPSON,

                         Defendants.



                     JOINT MOTION FOR A STATUS CONFERENCE

       Pursuant to Federal Rule of Civil Procedure 16, Plaintiffs Mikhail Fridman, Petr Aven, and

German Khan, and Defendants Bean LLC and Glenn Simpson, respectfully request that the Court

convene a status conference hearing, at the Court’s earliest convenience, to address the status of

discovery in this case, to resolve an impasse between the parties concerning the taking of

depositions, and to assist the parties in establishing a schedule and procedures that will help

expedite the disposition of this action.

       The Court may, at any time, order counsel for the parties to appear for a pretrial conference

for such purposes as “expediting disposition of the action,” “establishing early and continuing

control” over the case, and “discouraging wasteful pretrial activities.” Fed. R. Civ. P. 16(a). Due

to the need to enter an updated scheduling order, an impasse between the parties concerning the

scheduling of depositions, and the pendency of several significant discovery motions, fact

discovery in this case is not proceeding expeditiously. The parties therefore jointly request a status




                                                  1
         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 2 of 6




conference for the purpose of seeking the Court’s guidance and assistance in establishing a

schedule and procedures for the completion of discovery.

       The Scheduling Order most recently entered by the Court provided that fact discovery was

to close on January 12, 2021. On October 26, 2020, the parties filed a Joint Motion to Modify the

Scheduling Order [Dkt. 108] in light of significant pending discovery motions and requested a fact

discovery cut-off of March 15, 2021. In February 2021, the parties held discussions by email and

telephone concerning a further extension of the fact discovery deadline in light of still-pending

discovery disputes and the impact of the Coronavirus pandemic on discovery efforts.1 Although

all parties agreed that the existing deadlines need to be extended in order to complete discovery,

the parties disagreed on the form that extension should take.2 Plaintiffs ultimately filed a motion

seeking an extension of the discovery cut-off keyed to the date of the resolution of certain pending

discovery motions.3 Defendants requested a stay of discovery pending resolution of Defendants’

Motion for Partial Summary Judgment on the Issue of Public Figure [Dkt. 125], followed by a 90-

day extension of fact discovery after that motion is decided; alternatively, if the Court is not

inclined to grant such a stay, Defendants requested that the Court set a date certain for the close of

discovery in a reasonable period, such as 90 days.4

       As of the date of this Motion, the parties’ competing motions concerning the discovery

schedule remain pending. Plaintiffs interpret the Court’s recent March 30 Minute Orders—which,

among other things, ordered Plaintiffs to produce certain documents, paved the way for Plaintiffs



1
  See Pls.’ Mem. in Supp. of Pls.’ Mot. to Modify the Scheduling Order, at 3 (Feb. 15, 2021) [Dkt.
128-1].
2
  Id. at 3-4.
3
  See id. at 5-6.
4
  See Defs.’ Reply at 1 & n.1 [Dkt. No. 145]; see also Defs.’ Opp’n to Pls.’ Mot. to Modify
Scheduling Order & Defs.’ Cross-Mot. for Stay of All Discovery Pending Resolution of Defs.’
Mot. for Partial Summ. J. on the Issue of Public Figure, at 8-9 (Mar. 1, 2021) [Dkt. No. 129].

                                                  2
         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 3 of 6




to take depositions of certain fact witnesses in the United Kingdom, and ordered Defendants to

produce an amended privilege log—to reflect a desire on the part of the Court that the parties

continue efforts to complete discovery.        Accordingly, Plaintiffs have sought to schedule

depositions of Defendants’ principals and agents and have also offered to make Plaintiff German

Khan—the sole remaining plaintiff who has not been deposed—available for a deposition in the

near term.

       Defendants’ position is that fact discovery has closed under the current scheduling order,

and therefore Rule 16 does not permit any depositions to proceed in this action until the Court

enters a modified scheduling order extending the period for fact discovery. Third parties

subpoenaed in this case have taken the same position. As a result, no depositions are currently

scheduled in this case.

       Additionally, several other significant motions remain pending—the resolution of which

would help to expedite completion of both document and deposition discovery. These include

Defendants’ Motion for Partial Summary Judgment on the Issue of Plaintiffs as Public Figures

[Dkt. 125]; Plaintiffs’ April 2, 2021 Notice of Filing of Letter of Request for International Judicial

Assistance Pursuant to the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad

in Civil or Commercial Matters [Dkt. 144]; Plaintiffs’ October 23, 2020 Motion to Compel Non-

Party Igor Danchenko [Dkt. 109]; Non-party Richard Burt’s October 23, 2020 Motion to Modify

Subpoena for Deposition Testimony or for a Protective Order [Dkt. 110]; and Defendants’ October

27, 2020 Motion to Compel Production of Plaintiffs’ Financial Records and Other Documents

Relevant to Damages and Substantial Truth and to Revise Plaintiffs’ Answer to Interrogatory No.




                                                  3
         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 4 of 6




20 and Rule 26(a)(1)(A)(iii) Disclosure [Dkt. 111]. On May 19, 2021, Defendants filed a Motion

for Leave to Amend the Answer [Dkt. 146].5

       The parties understand that the Court has an extremely busy docket and acknowledge that

their inability to reach agreements on various discovery matters has added to it. The parties submit

that the most efficient way to address and resolve the outstanding discovery issues and the current

impasse on deposition discovery would be for counsel to appear before the Court for a cooperative

discussion, with the Court’s assistance and guidance, about an updated Scheduling Order.

       Accordingly, the parties jointly request that the Court enter an Order scheduling a status

conference at its earliest convenience. When scheduling the status conference, please note that

inasmuch as the Court would like counsel to appear for the hearing in person, counsel for

Defendants will be out of the country from May 31 through June 9, 2021, and counsel for Plaintiffs

will be traveling out of state from June 3-12, 2021.

                                         CONCLUSION

       For the foregoing reasons, the parties respectfully request that the Court GRANT their Joint

Motion for a Status Conference.




5
  On May 21, 2021, Plaintiffs filed a motion to compel the production of documents that
Defendants contend are privileged [Dkt. 147], and Defendants will be filing a motion for fees
based on Rule 37(a)(5) and the Court’s Orders granting Defendants’ Motions to Compel.

                                                 4
         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 5 of 6




Dated: May 27, 2021                              Respectfully submitted,



  /s/ Thomas A. Clare, P.C.                        /s/ Joshua A. Levy
Thomas A. Clare, P.C. (D.C. Bar No. 461964)      Joshua A. Levy (D.C. Bar No. 475108)
Elizabeth M. Locke, P.C. (D.C. Bar No. 976552)   Rachel M. Clattenburg (D.C. Bar No. 1018164)
Joseph R. Oliveri (D.C. Bar No. 994029)          LEVY FIRESTONE MUSE LLP
Andrew C. Phillips (D.C. Bar No. 998353)         1701 K. St. NW, Suite 350
CLARE LOCKE LLP                                  Washington, DC 20006
10 Prince Street                                 (202) 845-3215
Alexandria, VA 22314                             jal@levyfirestone.com
(202) 628-7400                                   rmc@levyfirestone.com
tom@clarelocke.com
libby@clarelocke.com                             Counsel for Defendants Bean LLC a/k/a Fusion
joe@clarelocke.com                               GPS and Glenn Simpson
andy@clarelocke.com

Counsel for Plaintiffs Mikhail Fridman,
Petr Aven, and German Khan




                                             5
         Case 1:17-cv-02041-RJL Document 149 Filed 05/27/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed electronically with the Clerk of the

Court on May 27, 2021, using the CM/EMF system, which will send notification of such filing to

all counsel of record.

                                                     /s/ Thomas A. Clare, P.C.
                                                    Thomas A. Clare, P.C.




                                                6
